UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1695


ARTHUR LEE HAIRSTON, SR.,

                     Plaintiff - Appellant,

              v.

DVA; REGIONAL VA OFFICE MARTINSBURG; JANESVILLE CLAIMS INTAKE
CENTER; PHILADELPHIA PENSION CENTER,

                     Defendants - Appellees.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:21-cv-00022-GMG)


Submitted: January 4, 2022                                        Decided: January 20, 2022


Before GREGORY, Chief Judge, and AGEE and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur Lee Hairston, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Arthur Lee Hairston, Sr., appeals the district court’s order dismissing his complaint

for lack of subject matter jurisdiction. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Hairston v. DVA,

No. 3:21-cv-00022-GMG (N.D.W. Va. June 8, 2021). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2